In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the New York State Board of Parole which denied the petitioner his release on parole, the appeal, as limited by the *892appellant’s brief, is from so much of a judgment of the Supreme Court, Dutchess County (Delaney, J.), dated September 8, 1981, as granted the application to the extent of directing a “new Board appearance to be held in January, 1982, at which time any and all new evidence relating to the psychotherapy progress of [the] petitioner [may] be heard”. Judgment reversed, insofar as appealed from, on the law, without costs or disbursements, and petition dismissed in its entirety. No impropriety on the part of the Board of Parole having been shown, it was improper for the court to accelerate the date of petitioner’s next scheduled release hearing (see Kaminsky v Hammock, 76 AD2d 758). Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.